In a proceeding pursuant to CPLR article 78 to review a determination of the State Division of Housing and Community Renewal rejecting a petition for administrative review as untimely, the petitioner appeals, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated December 20, 1991, as, upon granting reargument, adhered to its original determination granting the cross motion of the State Division of Housing and Community Renewal to dismiss the proceeding.
Ordered that the order is affirmed insofar as appealed from, with costs.
The motion papers did not justify vacating the original determination dismissing the proceeding (see, Bossuk v Steinberg, 58 NY2d 916). Mangano, P. J., Bracken, Pizzuto and Hart, JJ., concur.